Case: 20-1061       Document: 58          Page: 1        Filed: 09/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     ______________________

                ANGADBIR SINGH SALWAN,
                    Plaintiff-Appellant

                                    v.

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
               Defendant-Appellee
             ______________________

                           2020-1061
                     ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:18-cv-01543-LMB-
 TCB, Judge Leonie M. Brinkema.

        ------------------------------------------------------------

                ANGADBIR SINGH SALWAN,
                    Plaintiff-Appellant

                                    v.

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
Case: 20-1061    Document: 58     Page: 2    Filed: 09/08/2020




 2                                          SALWAN   v. IANCU



         PATENT AND TRADEMARK OFFICE,
                 Defendant-Appellee
               ______________________

                        2020-1301
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:18-cv-01543-LMB-
 TCB, Judge Leonie M. Brinkema.
                 ______________________

                Decided: September 8, 2020
                 ______________________

     ANGADBIR SINGH SALWAN, Bethesda, MD, pro se.

      MAI-TRANG DUC DANG, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 defendant-appellee.      Also represented by KAKOLI
 CAPRIHAN, THOMAS W. KRAUSE; KIMERE JANE KIMBALL, Of-
 fice of the United States Attorney for the Eastern District
 of Virginia, United States Department of Justice, Alexan-
 dria, VA. Also represented by FARHEENA YASMEEN
 RASHEED, Office of the Solicitor, United States Patent and
 Trademark Office, Alexandria, VA, in 2020-1061.
                   ______________________

     Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
 PER CURIAM.
     Angadbir Singh Salwan (“Salwan”) appeals the United
 States District Court for the Eastern District of Virginia’s
 grant of summary judgment in an action brought under 35
 U.S.C. § 145. Salwan v. Iancu, No. 1:18-CV-1543, 2019 WL
 4144308 (E.D. Va. Aug. 30, 2019). For the foregoing rea-
 sons, we affirm the district court’s decision.
Case: 20-1061        Document: 58   Page: 3   Filed: 09/08/2020




 SALWAN   v. IANCU                                          3



                          BACKGROUND
     Salwan is listed as the inventor on U.S. Patent Appli-
 cation No. 15/188,000 (“the ’000 application”). The ’000 ap-
 plication, titled “Physician to Patient Network System for
 Real-Time Electronic Communications & Transfer of Pa-
 tient Health Information,” discloses “a private [and] secure
 infrastructure for independently practicing physicians and
 patients for real-time electronic communication [and]
 transfer of patient health information.” J.A. 276. The ap-
 plication contemplates exchange of patient health infor-
 mation, including electronic medical records data (“EMR”)
 data and billing data, between physicians, patients, and
 healthcare product manufacturers. Claim 1 is representa-
 tive:
    1. An EMR computing system for exchanging pa-
    tient health information among healthcare user
    groups or the healthcare user group and patients
    over a network, the system comprising:
    a central computer program embodied in a com-
    puter readable medium or embodied in a central
    server and a central database storing patient EMR
    data for access by authorized users, the central
    computer program configured to:
          communicate through at least one com-
          puter program, which includes EMR and
          billing software, with at least one private
          database for a healthcare user group, the
          database comprising at least patient EMR
          and billing data, and accounting data con-
          fidential for the healthcare user group;
          receive from the at least one private data-
          base EMR data including at least one of
          health problems, medications, diagnosis,
          prescriptions, notes written by a
          healthcare service provider, diagnostic test
Case: 20-1061    Document: 58      Page: 4    Filed: 09/08/2020




 4                                           SALWAN   v. IANCU



         results or patient accounts data for storing
         in the central database, wherein the
         healthcare user group’s confidential ac-
         counts data including one or more insur-
         ance companies accounts data, is not
         received;
         selectively retrieve the stored EMR data,
         generate one or more healthcare reports in-
         cluding one or more of health problem list,
         medication list, diagnoses report, prescrip-
         tion, diagnostic test result report, patient
         billing report; and
         transmit one or more healthcare reports to
         an authorized healthcare user group or the
         authorized patient for reviewing.
 J.A. 296.

     The ’000 application claims priority to Salwan’s U.S.
 Patent Application No. 12/587,101 (“the ’101 application”),
 which similarly disclosed and claimed methods of transfer-
 ring patient health information in a physician-to-patient
 network, similarly accessible by “physicians, patients,
 healthcare product suppliers, and related government
 agencies.” In re Salwan, 681 F. App’x 938, 939 (Fed. Cir.
 2017) (“Salwan I”). During prosecution, the examiner re-
 jected the claims of the ’101 application as directed to pa-
 tent ineligible subject matter. The Patent Trial and Appeal
 Board (“the Board”) affirmed the rejection and we affirmed
 the Board’s decision. Id. at 941.
     As to the prosecution of the ’000 application at issue in
 this case, the examiner likewise rejected the pending
 claims as directed to patent-ineligible subject matter. The
 Board affirmed the examiner’s rejections and denied Sal-
 wan’s request for rehearing. Rather than appeal directly
 to this court, Salwan filed this action against the United
 States Patent and Trademark Office (“USPTO”) in the
Case: 20-1061        Document: 58   Page: 5   Filed: 09/08/2020




 SALWAN   v. IANCU                                          5



 Eastern District of Virginia, pursuant to 35 U.S.C. § 145.
 The parties agreed to proceed on the administrative record
 and filed cross-motions for summary judgment. The dis-
 trict court granted the USPTO’s motion and denied Sal-
 wan’s motion, determining that the Board had properly
 concluded that the claims of the ’000 application were di-
 rected to patent ineligible subject matter. In reaching this
 conclusion, the court noted that the claims at issue in this
 case “relate[] to underlying subject matter nearly identical
 to” that in the ’101 application, and that “[t]he conclusions
 in Salwan I with respect to the ’101 Application apply with
 equal force here.” Salwan, 2019 WL 4144308, at *5.
     Salwan moved to amend the district court’s judgment
 under Federal Rule of Civil Procedure 59. While this mo-
 tion was pending, Salwan filed another motion, this time
 seeking recusal of the district court judge and requesting
 reassignment to a new judge based on alleged false state-
 ments in the court’s opinion. J.A. 528–29. The court de-
 nied Salwan’s recusal motion and Salwan filed a notice of
 appeal (Case No. 20-1061). Subsequently, the district court
 denied Salwan’s Rule 59 motion and Salwan filed another
 notice of appeal challenging the court’s summary judgment
 decision, and alleging, once again, that the district court
 judge, Judge Brinkerma, was biased against him (Case No.
 20-1031). We have jurisdiction pursuant to 28 U.S.C. §
 1295(a)(4)(C). Given the overlap between the two appeals,
 we address them together.
                           DISCUSSION
     In reviewing the grant of a motion for summary judg-
 ment we apply the law of the regional circuit in which the
 district court sits. AbbVie Deutschland GmbH & Co., KG
 v. Janssen Biotech, Inc., 759 F.3d 1285, 1295 (Fed. Cir.
 2014). The Fourth Circuit reviews the grant of a summary
 judgment motion de novo, “applying the same standard
 that the district court was required to apply.” Calloway v.
 Lokey, 948 F.3d 194, 201 (4th Cir. 2020). In a Section 145
Case: 20-1061    Document: 58      Page: 6    Filed: 09/08/2020




 6                                           SALWAN   v. IANCU



 action where, as here, the parties agree to proceed on the
 administrative record, the district court reviews the
 Board’s decision under applicable Administrative Proce-
 dures Act (“APA”) standards. Hyatt v. Kappos, 625 F.3d
 1320, 1336 (Fed. Cir. 2010), aff’d and remanded, 566 U.S.
 431 (2012). Under the APA, the Board’s legal conclusions
 are reviewed de novo and its factual findings are reviewed
 for substantial evidence. HTC Corp. v. Cellular Commc’ns
 Equip., LLC, 877 F.3d 1361, 1367 (Fed. Cir. 2017).
     Salwan challenges the district court’s conclusions re-
 garding patent-eligibility of his rejected claims and the
 court’s denial of his recusal motion under 28 U.S.C. 455(a).
 We address each in turn.
                              A.
     Absent a “genuine issue of material fact regarding
 whether the claim element or claimed combination is well-
 understood, routine, conventional to a skilled artisan in the
 relevant field,” whether a claim recites patent eligible sub-
 ject matter “can be decided on summary judgment as a
 matter of law.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368
 (Fed. Cir. 2018).
      We agree with the USPTO that our review of the dis-
 trict court’s decision on the patent eligibility of Salwan’s
 claims must parallel our decision in Salwan I. In Salwan
 I, applying the Alice two-step framework, we concluded
 that Salwan’s application was directed to “a method of or-
 ganizing human activity with respect to medical infor-
 mation.”     Salwan I, 681 F. App’x at 941 (internal
 quotations omitted). Under Alice Step One, we concluded
 that the claims at issue were directed to “the abstract idea
 of billing insurance companies and organizing patient
 health information.” Id. at 940. And, under Alice Step
 Two, we determined that the inclusion of terms like a ge-
 neric “network,” “computer program,” and “central server,”
 are insufficient to transform an abstract idea into a patent-
 eligible invention. Id. at 941.
Case: 20-1061        Document: 58   Page: 7    Filed: 09/08/2020




 SALWAN   v. IANCU                                            7



     Comparing the claims of the ’101 application at issue
 in Salwan I, and the claims of the ’000 application at issue
 here, reveals that both sets of claims are directed to com-
 munication of patient health information over a physician-
 patient network and both sets of claims require receipt and
 storage of patient health information data. The claims at
 issue in both applications read on organizing human activ-
 ity with respect to medical information, i.e., abstract pro-
 cesses that can be performed by an individual.
      Any additional claim limitations, moreover, do not
 transform the abstract idea into patent-eligible subject
 matter. Salwan I is again instructive. The claims in the
 ’000 application recite additional method steps identical to
 the ones in the ’101 application. In Salwan I, we stated,
 “[g]iven that the claims are directed to well-known busi-
 ness practices, the claimed elements of a generic ‘network,’
 ‘computer program,’ ‘central server,’ ‘device,’ and ‘server for
 processing and transferring’ are simply not enough to
 transform the abstract idea into a patent-eligible inven-
 tion.” Id. (citing Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S.
 208, 223 (2014)). Here, too, Salwan’s claims merely recite
 well-known process related to organizing patient health,
 insurance, and billing information, and add the require-
 ment of implementing them on a computer. Thus, like in
 Salwan I, we conclude that the recited method steps do not
 transform the abstract idea into patent-eligible subject
 matter.
     Accordingly, we affirm the district court on this point.
                               B.
     Under 28 U.S.C. § 455(a), “[a]ny justice, judge, or mag-
 istrate of the United States shall disqualify himself in any
 proceeding in which his impartiality might reasonably be
 questioned.” The Fourth Circuit reviews a district judge’s
 refusal to recuse for abuse of discretion. United States v.
 DeTemple, 162 F.3d 279, 283 (4th Cir. 1998). As the Su-
 preme Court has explained, “judicial rulings alone almost
Case: 20-1061     Document: 58       Page: 8   Filed: 09/08/2020




 8                                             SALWAN   v. IANCU



 never constitute a valid basis for a bias or partiality mo-
 tion.” Liteky v. United States, 510 U.S. 540, 555 (1994).
     On appeal, Salwan contends the district court judge
 made six materially false statements in deciding the sum-
 mary judgment motion against him, which warrant her
 recusal. 1 Absent a “display [of] deep-seated favoritism or
 antagonism . . . mak[ing] . . . fair judgment impossible,”
 however, a judge’s opinions based on the record do not con-
 stitute a basis for a motion under 28 U.S.C. § 455. Liteky,
 510 U.S. at 555. While Salwan may disagree with the
 judge’s characterizations of the record and conclusions
 based thereon, that does not turn the judge’s findings into
 antagonistic “false statements.” Our agreement with the
 district court’s rulings firmly underscores this conclusion.
 We find no abuse of discretion in the denial of Salwan’s mo-
 tion for recusal.
                         CONCLUSION
      For the foregoing reasons, the district court’s opinion is
 affirmed.
                         AFFIRMED
                             COSTS
     The parties shall bear their own costs.




     1    We note that Salwan has a history of accusing ju-
 dicial officers and court personnel of bias against him upon
 entry of a dissatisfying decision, most recently, in this very
 case upon denial of his motion for an oral hearing. See ECF
 No. 27; see also Order, Salwan v. Iancu, No. 20-1301 (Fed.
 Cir. July 27, 2020).